DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 10, the phrase “the staff having a lower end mountable to a wall with a mounting bracket, wherein at least one of said lower end and the mounting bracket include a securing mechanism to prevent the staff from moving relative to the mounting bracket” is indefinite because it is unclear if the mounting bracket is positively claim in combination with the assembly. The term “mountable” implies the mounting bracket is not positively claimed. However, the claim appears to further limit the structure of the bracket. The applicant is required to clarify whether the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klamroth, US Patent 1306915.
Regarding claims 11-14, Klamroth teaches a connector for an antifouling device for flags, each connector including: a generally circular slip ring 5 sized for placement about an outer periphery of the flagpole staff 1, said slip ring 5 being rotatable about the staff 1 on an axis parallel to a longitudinal axis of the flagpole staff 1; a tab (not labeled), extending radially from an outer surface of the slip ring 5; an attachment mechanism 17 operatively coupled to said tab; and at least one recess (See figure 5, not labeled) in said tab.
[AltContent: arrow][AltContent: textbox (Slip ring)][AltContent: arrow][AltContent: textbox (Tab)]
    PNG
    media_image1.png
    318
    607
    media_image1.png
    Greyscale


Regarding claim 12, Klamroth teaches said attachment mechanism 17 is operatively coupled to said tab via at least one hole in said tab.
Regarding claim 13, Klamroth teaches said at least one hole in said tab is a through hole.
Regarding claim 14, Klamroth teaches a rod 18 inserted within the at least one recess and spanning between two connectors to maintain a rotational and spaced-apart relationship between the connectors.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Klamroth, US Patent 1306915 in view of Ciaccia, US Patent 8069811 and Orton, US Patent Application Publication 20050199176.
Regarding claim 1, Klamroth teaches an antifouling device for flags comprising: a staff 1 having a longitudinal axis, the staff having a lower end mountable to a wall with a mounting bracket; at least one pair of connectors 5 rotatably retained on the staff 1 at a fixed longitudinal distance from one another, each of the connectors 5 including, a slip ring 5 positioned about an outer periphery of said staff 1, said slip ring 5 being rotatable about an axis parallel to the longitudinal axis, a tab (See figure 1 and 4, not labeled), extending radially from an outer surface of the slip ring 5, a hole (see figure 2, not labeled) in said tab into which an attachment mechanism 17 may be inserted, and at least one recess (hole receiving rod 18, see figure 3-5, not labeled) in said tab; a rod 18 extending between and attached at its opposite ends to each of the at least one pair of connectors 5, the rod 18 maintaining a rotational relationship between the connectors about the staff 1, each of the rod ends terminating within the recess in said tab of each of at least one pair of connectors.
Klamroth does not teach the lower end of the staff mountable to a wall with a mounting bracket, wherein the mounting bracket include a securing mechanism to prevent the staff from moving relative to the mounting bracket. Klamroth does not teach a light source mounted at an upper end of the staff.
Orton teaches an anti-wrap device for a flag comprising: a staff 32 having a longitudinal axis, the staff 32 having a lower end mountable to a wall 34 with a mounting 

    PNG
    media_image2.png
    386
    501
    media_image2.png
    Greyscale

Ciaccia teaches a flag pole comprising: a staff 12 having a longitudinal axis, the staff 12 having a lower end mountable to a wall (figure 1, not labeled) with a mounting bracket (figure 1, not labeled); at least one pair of connectors 20a and 20b rotatably retained on the staff 12 at a fixed longitudinal distance from one another, each of the connectors 20a and 20b including, a slip ring 26 positioned about an outer periphery of said staff 12, said slip ring 26 being rotatable about an axis parallel to the longitudinal axis, a connector 22b extending from the slip ring 26 into which an attachment mechanism 22a may be inserted, and a rod 25 extending between and attached at its opposite ends to each of the at least one pair of connectors 22b or slip ring 26, each of 

    PNG
    media_image3.png
    632
    471
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to secure the lower end of the staff of the antifouling device for flags taught by Klamroth to a wall with the bracket comprising snap button arrangement as taught by Orton to prevent the rotation of the staff in the bracket. (See ¶0029). In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the antifouling device for flags taught by Klamroth with a light source as taught by Ciaccia to provide a means to illuminate the flag.

Regarding claim 3, Klamroth teaches each of said connectors 5 includes a first recess (hole) to accommodate the rod 18 and a second recess, on an opposite side of said tab to accommodate the ring 17.
Regarding claim 3, Orton teaches the securing mechanism includes a securing pin (snap button) 38 passing through the staff and preventing movement of the staff relative to the mounting bracket.
Regarding claim 5, Klamroth teaches each of the connectors 5 includes an attachment mechanism 17 operatively affixed to the slip ring 5.
Regarding claim 6, Klamroth teaches each of the connectors 5 further includes, a tab (not labeled) extending radially from said slip ring 5, said tab including the recess in which the rod 18 end is terminated.
Regarding claim 7, Klamroth teaches said tab further includes at least one opening into which the attachment mechanism 17 may be operatively connected. Klamroth does not teach the attachment mechanism including a release clip. Ciaccia teaches the attachment mechanism includes a releasable clip 22. (See column 1, lines 66 to column 2, lines 14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the attachment mechanism taught by Klamroth with the releasable clip taught by Ciaccia to provide a means to quickly and selectively attach the flag to the staff.

Regarding claim 9, Ciaccia teaches the light source 16 is mounted at an upper end of the staff 32 is attached to the staff by a masthead connector 34 and where said masthead connector 34 further limits the travel of at least one connector 26 along the longitudinal axis.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Klamroth, US Patent 1306915 in view of Orton, US Patent Application Publication 20050199176.
Regarding claim 1, Klamroth teaches an antifouling device for flags comprising: a staff 1 having a longitudinal axis, the staff having a lower end mountable to a wall with a mounting bracket; at least one pair of connectors 5 rotatably retained on the staff 1 at a fixed longitudinal distance from one another, each of the connectors 5 including, a slip ring 5 positioned about an outer periphery of said staff 1, said slip ring 5 being rotatable about an axis parallel to the longitudinal axis, a tab (See figure 1 and 4, not labeled), extending radially from an outer surface of the slip ring 5, a hole (see figure 2, not labeled) in said tab into which an attachment mechanism 17 may be inserted, and at least one recess (hole receiving rod 18, see figure 3-5, not labeled) in said tab; a rod 18 extending between and attached at its opposite ends to each of the at least one pair of connectors 5, the rod 18 maintaining a rotational relationship between the connectors about the staff 1, each of the rod ends terminating within the recess in said tab of each of at least one pair of connectors.

Orton teaches an anti-wrap device for a flag comprising: a staff 32 having a longitudinal axis, the staff 32 having a lower end mountable to a wall 34 with a mounting bracket 35, wherein at least one of said lower end and the mounting bracket include a securing mechanism 38 (¶0029) to prevent the staff from moving relative to the mounting bracket; at least one pair of connectors 40 and 41 retained on the staff at a fixed longitudinal distance from one another.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to secure the lower end of the staff of the antifouling device for flags taught by Klamroth to a wall with the bracket comprising snap button arrangement as taught by Orton to prevent the rotation of the staff in the bracket. (See ¶0029).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642.  The examiner can normally be reached on Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSANDRA DAVIS/           Primary Examiner, Art Unit 3631